Citation Nr: 1707760	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbosacral spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative changes prior to December 18, 2014.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes from December 18, 2014.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2010 rating decision of the VA Regional Office (RO) in Sioux Falls, South Dakota that granted service connection for lumbosacral strain with degenerative changes of the spine, evaluated as 10 percent disabling, and service connection for lumbosacral radiculopathy with paresthesia of right lower extremity evaluated as noncompensably disabling, both effective July 8, 2010.  Service connection was denied for disabilities manifested by right hip, right knee and right ankle pain.  The Veteran filed a timely appeal to the denial of the claims for service connection and for higher initial ratings for the service-connected lumbosacral spine disorders.

During the pendency of the appeal, by RO rating decision in July 2012, the noncompensable disability evaluation for lumbosacral radiculopathy with right lower extremity paresthesia was increased to 10 percent, effective April 30, 2012. 

By Board decision in November 2014, service connection for right hip and right knee disorders, and an earlier effective date for lumbar strain with degenerative changes of the spine were denied.  These determinations are final and are no longer for appellate consideration.  The issues of entitlement to service connection for right ankle disability and higher initial ratings for lumbosacral strain with degenerative changes and lumbosacral radiculopathy and paresthesia of the right lower extremity were remanded for further development.

During the pendency of the appeal, by RO rating decision in February 2015, the 10 percent disability rating for lumbosacral strain was increased to 20 percent, effective December 18, 2014.  This issue remains in appellate status as the maximum schedular rating has not been assigned from the date of the original claim. See AB v. Brown, 6 Vet.App. 35 (1993).

The record reflects the Veteran did not submit a substantive appeal (VA form 9) to the February 2015 statement of the case to perfect his appeal with respect to the issue of entitlement to higher ratings for right lower extremity radiculopathy and paresthesia.  This matter is therefore no longer before the Board for disposition. See 38 C.F.R. § 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted as to the claims currently on appeal.

Review of the record discloses that the appellant receives continuing VA outpatient treatment, however the most recent records are dated in January 2015.  Clinical data generated during the more than two years (as of this writing) may be pertinent to the Veteran's claim.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from February 2015 through the present should be requested and associated with the electronic record. 

With respect to the claim of entitlement to service connection for a right ankle disorder, to include as secondary to service-connected low back disability, review of the record discloses that on VA examination in June 2012, the VA physician assistant determined that the Veteran had mild chronic ankle sprain that was more likely related to a post service motor vehicle accident.  It was reported that X-rays in 2010 had disclosed a possible avulsion injury and that he had residual tenderness at the lateral malleolus that was more consistent with a post trauma symptom rather than symptomatic of radiculopathy.  These findings differ significantly from the conclusions reached by the most recent VA physician assistant examiner in December 2014 who opined that no residuals of strain or intrinsic right ankle joint condition or disability could be found.  It was determined that the appellant's right ankle complaints were more likely due to right lower extremity radiculopathy.  In view of the above, the Board observes that there is a conflict in the evidence as to whether right ankle symptomatology is related to or part of a service-connected disability, or is a separate entity unrelated thereto.  As such, the Board is of the opinion that the Veteran should be re-examined by an appropriate VA physician for a medical opinion to resolve the inconsistency. See Hyder v. Derwinski, 1 Vet.App. 221 (1991). 

With respect to the claim for an increased rating for the service-connected lumbosacral strain with degenerative changes, review of the record discloses that the Veteran last had a VA examination for compensation and pension purposes in December 2014.  The Court has held that when the available evidence is too old to adequately evaluate the status of the condition, VA may provide a new examination. See Snuffer v. Gober, 10 Vet.App 400, 403 (1997); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant will be scheduled for a lumbosacral spine evaluation in conjunction with the right ankle examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request the Veteran's VA outpatient records dating from February 2015 through the present and associate them with Virtual VA/VBMS.  All attempts to secure the records must be documented.

2.  The RO should schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the status of the service-connected lumbosacral spine disabilities, and whether there is a right ankle disorder related thereto.  Access to VBMS/Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of functional effects attributable to the service-connected back disorders and on on the appellant's ability to work.  The symptoms associated with each service-connected back disorder should be separately identified to the extent possible.  

The VA physician examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has a right ankle disorder that relates back to active service; b) whether it is at least as likely as not any right ankle disorder is caused by (secondary to) a service-connected disability, including lumbosacral spine strain with degenerative changes and/or right lower extremity radiculopathy; c) whether it is at least as likely as not the right ankle is made chronically worse (aggravated) by a service-connected disorder; or d) whether any right ankle disability now indicated is more likely of post service onset and unrelated to service or a service-connected disability. 

The examination report must include a complete rationale for the opinions and conclusions reached. 

3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report pursuant to 38 C.F.R. § 3.655 (2016).

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


